Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 1 of 24 PageID #: 1




Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

Reese LLP
Michael R. Reese
100 W 93rd St Fl 16
New York NY 10025-7524
Telephone: (212) 643-0500
Fax: (212) 253-4272
mreese@reesellp.com

United States District Court
Eastern District of New York                                      1:20-cv-01703

Glennette Miller, individually and on behalf
of all others similarly situated,
                                Plaintiff,

                  - against -                                       Complaint

Wegmans Food Markets, Inc.,
                                Defendant

       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.     Wegmans Food Markets, Inc. (“defendant”) manufactures, distributes, markets,

labels and sells soymilk beverages purporting to be flavored only with vanilla, under the Wegmans

Organic brand (“Product”).

       2.     The Product is available to consumers from defendant's retail stores numbering close

to one hundred in at least eight (8) states and is sold in cartons of 64 OZ (1.89L).

       3.     The relevant representations include “Wegmans Organic,” “Vanilla,” “Soy,”



                                                 1
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 2 of 24 PageID #: 2




“Vanilla Soymilk” and “Excellent Source of Vitamin D & Calcium.”




       4.     The Product is misleading because although labeled as “Vanilla Soymilk,” it has less

vanilla than the label represents and its vanilla taste is provided mainly by non-vanilla flavors, not

disclosed to consumers on the front label as required by law and consumer expectations.


I. Increase in Consumption of Non-Dairy, Plant-Based Milk Alternatives


       5.     Over the past ten years, the number of dairy milk substitutes has proliferated to

include “milks” (milk-like beverages) made from various agricultural commodities.

       6.     Reasons for consuming non-dairy milks include avoidance of animal products due to




                                                  2
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 3 of 24 PageID #: 3




health, environmental or ethical reasons, dietary goals or food allergies.1

        7.      Two of the most popular milk alternatives are made from soybeans and almonds.

        8.      Reasons for consumers choosing soymilk instead of almond milk include tree nut

allergies, creamier consistency, greater amount of soy protein and more B vitamins, magnesium

and potassium.2

        9.      Reasons for consumers choosing almond milk instead of soymilk include soy

allergies, sweeter taste, similar consistency to skim and low-fat milk, nutty flavor and higher levels

of vitamin E.

        10.     Recent studies indicate that of the 7.2 million U.S. adults with food allergies, 3

million are allergic to tree nuts while 1.5 million are allergic to soy.3

        11.     Whether due to few people being allergic to soy and tree nuts (almonds) or the

different qualities of each product type, consumers have preferences for one over the other and

seldom switch between their “plant milk” of choice.

        12.     These plant-based beverages are typically mixed with a flavoring like vanilla or

chocolate to increase its palatability and available in sweetened and unsweetened varieties.


I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        13.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”4

        14.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients


1
  Margaret J. Schuster, et al. “Comparison of the Nutrient Content of Cow’s Milk and Nondairy Milk Alternatives:
What’s the Difference?,” Nutrition Today 53.4 (2018): 153-159.
2
   Yahoo Food, Almond Milk Vs. Soy Milk: Which Is Better?, September 5, 2014.
3
  Ruchi Gupta et al., "Prevalence and severity of food allergies among US adults," JAMA network open 2, no. 1
(2019): e185630-e185630.
4
  21 C.F.R. §169.3(c).


                                                       3
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 4 of 24 PageID #: 4




used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”5

         15.    Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.6

         16.    It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”7

         17.    This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

         18.    Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.8

         19.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.




5
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
6
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
7
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
8
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.


                                                         4
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 5 of 24 PageID #: 5




      A. Food Fraud as Applied to Vanilla

         20.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.9

         21.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.10

         Type of Food Fraud                                     Application to Vanilla

    ➢ Addition of markers
       specifically tested for          •   Manipulation of the carbon isotope ratios to produce
       instead of natural                   synthetic vanillin with similar carbon isotope composition
       component of vanilla                 to natural vanilla
       beans

                                        •   Ground vanilla beans and/or seeds to provide visual appeal
                                            as “specks” so consumer thinks the product contains real
                                            vanilla beans, when the ground beans have been exhausted
    ➢ Appearance of more                    of flavor
       and/or higher quality of         •   Caramel to darken the color of an imitation vanilla so it
       the valued ingredient                more closely resembles the hue of real vanilla11
                                        •   Annatto and turmeric extracts in dairy products purporting
                                            to be flavored with vanilla, which causes the color to better
                                            resemble the hue of rich, yellow butter

    ➢ Substitution and                  •   Tonka beans, though similar in appearance to vanilla
       replacement of a high-               beans, are banned from entry to the United States due to
       quality ingredient with              fraudulent use


9
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
10
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
11
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                        5
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 6 of 24 PageID #: 6




     alternate ingredient of             •     Coumarin, a toxic phytochemical found in Tonka beans,
     lower quality                             added to imitation vanillas to increase vanilla flavor
                                               perception

 ➢ Addition of less expensive
     substitute ingredient to                • Synthetically produced ethyl vanillin, from recycled paper,
     mimic flavor of more                      tree bark or coal tar, to imitate taste of real vanilla
     valuable component

                                             • “to mix flavor materials together at a special ratio in which
                                               they [sic] compliment each other to give the desirable
                                               aroma and taste”12
                                             • Combination with flavoring substances such as propenyl

 ➢ Compounding, Diluting,                      guaethol (“Vanitrope”), a “flavoring agent [, also]

     Extending                                 unconnected to vanilla beans or vanillin, but unmistakably
                                               producing the sensation of vanilla”13

                                             • “Spiking” or “fortification” of vanilla through addition of
                                               natural and artificial flavors including vanillin, which
                                               simulates vanilla taste but obtained from tree bark

                                             • Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give
                                               substance, to raise the weight of vanilla beans, alleged in
     the impression there is
                                               International Flavors and Fragrances (IFF), Inc. v. Day
     more of the product than
                                               Pitney LLP and Robert G. Rose, 2005, Docket Number L-
     there actually is
                                               4486-09, Superior Court of New Jersey, Middlesex County

                                             • Subtle, yet deliberate misidentification and obfuscation of
 ➢ Ingredient List Deception14                 a product’s components and qualities as they appear on the
                                               ingredient list



12
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
13
   Berenstein, 423.
14
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                          6
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 7 of 24 PageID #: 7




                                              o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid of
                                                  flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring
                                                  to something like that which is described
                                              o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                  derived not from vanilla beans but from tree pulp.
                                                  When paired with real vanilla, vanillin is required to be
                                                  declared as an artificial flavor
                                              o “Non-Characterizing” flavors which are not identical
                                                  to vanilla, but that extend vanilla


         22.    The “plasticity of legal reasoning” with respect to food fraud epitomize what H.

Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:

         the most striking feature of the latter‐day sophisticator of foods is his knowledge of
         the law and his skill in evading it. If a legal limit on strength or quality be fixed for
         any substance (as in the case of spirits), he carefully brings his goods right down to
         it, and perhaps just so little below that no magistrate would convict him.

         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.15

II.      Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

         23.    The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

and Takasago International along with the largest food manufacturing companies such as Unilever.

         24.    The recent global shortage of vanilla beans has provided the flavor industry another



15
   Cited in Sébastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food standards
in 19th‐century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).


                                                          7
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 8 of 24 PageID #: 8




opportunity to “innovate[ing] natural vanilla solutions…to protect our existing customers.”16

           25.    Their “customers” do not include the impoverished vanilla farmers nor consumers,

who are sold products labeled as “vanilla” for the same or higher prices than when those products

contained only vanilla.

           26.    These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.


       A. Attempts to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

           27.    The flavor industry has developed schemes such as the “Sustainable Vanilla

Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of vanilla

at stable, reasonable prices paid to the farmers.

           28.    However, these programs make vanilla less “sustainable” by paying farmers to

destroy their vanilla plants and produce palm oil under the pretense of “crop diversification.”

           29.    Other tactics include “phantom bidding,” where “deep-pocketed” saboteurs claim

they will pay a higher price to small producers, only to vanish, leaving the farmers forced to sell

at bottom dollar to remaining bidders.17

           30.    A reason for these counterintuitive actions is because the flavor industry benefits

from high vanilla prices and the use of less real vanilla.

           31.    When less vanilla is available, customers of flavor companies – food manufacturers

– must purchase the higher margin, proprietary, “vanilla-like” flavorings made with advanced

technology and synthetic biology.




16
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.
17
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.


                                                        8
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 9 of 24 PageID #: 9




       B. Promotion of Imitation Vanilla Instead of Real Vanilla

           32.    For decades, the trade group, The Flavor and Extract Manufacturers Association

(“FEMA”) successfully protected consumers from misleading and fraudulent vanilla labeling

through managing a system of “self-policing” where companies were held accountable to industry

standards which followed federal regulations.

           33.    However, FEMA was strong-armed into abandoning these efforts and disbanding its

Vanilla Committee due to alleged financial pressure from its largest members such as Givaudan,

Firmenich, Danone, Unilever and Nestle.

           34.    Into this gap, flavor and food companies quickly reverted to practices which had been

eradicated with the promulgation of standards of identity for vanilla products in the early 1960s.

           35.    According to Suzanne Johnson, vice president of research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

           36.    The head of “taste solutions” at Irish conglomerate Kerry plc, urged flavor

manufacturers to “[G]et creative” and “build a compounded vanilla flavor with other natural

flavors.”

           37.    A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”18

           38.    These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including “naturally produced vanillin,” potentiators and enhancers, like

maltol and piperonal, blended together to enhance the vanilla, allowing the use of less vanilla to



18
     Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.


                                                           9
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 10 of 24 PageID #: 10




 achieve the intended taste.19

          39.    The numerous “naturally produced vanillins” are just as potent as their synthetic

 predecessors, such that “one ounce of vanillin is equal to a full gallon of single-fold vanilla

 extract.”20

          40.    The marketplace has been flooded with “Vanilla WONF” ingredients containing

 “natural vanillin.”21

          41.    However, according to John B. Hallagan and Joanna Drake, former and present legal

 counsel for FEMA, the false labeling used with these flavor combinations misbrands the items:

          The standards for vanilla extract and the other standardized vanilla products at 21
          CFR 169 expressly do not provide WONF designation. This means that a flavoring
          mixture of vanilla extract and vanillin produced through a “natural” process (i.e. a
          process consistent with the definition of natural flavor at 21 CFR Section 101.22(a)
          (3)) cannot be described as “vanilla extract WONF,” “vanilla WONF” or other
          similar descriptive terms.

          John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers
          Association of the United States, “Labeling Vanilla Flavorings and Vanilla-
          Flavored Foods in the U.S.,” Perfumer & Flavorist, Vol. 43 at p. 46, Apr. 25, 2018.

 III.     Representations are Misleading Because They Misrepresent the Amount, Percentage and
          Type of Vanilla in the Product

          42.    Consumers seek to buy products where vanilla flavor is only provided from vanilla

 beans and prefer to avoid flavors from sources other than non-vanilla source material for reasons

 including nutrition, health and/or the avoidance of chemicals and highly processed ingredients.

          43.    The Product’s designation of its characterizing flavor as “Vanilla” without any



 19
    Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
 Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
 1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
 or at Least Derived from a Natural Source”) (emphasis added).
 20
    Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
 21, 2019.
 21
    John B. Hallagan and Joanna Drake, The Flavor and Extract Manufacturers Association of the United States,
 “Labeling Vanilla Flavorings and Vanilla-Flavored Foods in the U.S.,” Perfumer & Flavorist, Apr. 25, 2018.


                                                         10
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 11 of 24 PageID #: 11




 qualifying terms – flavored, with other natural flavors, artificially flavored – gives consumers the

 impression that its entire vanilla flavor (taste sensation) is contributed by the characterizing food

 ingredient of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no

 simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

           44.    The unqualified, prominent and conspicuous representations as “Vanilla” is false,

 deceptive and misleading because the Product contains non-vanilla flavors which imitate and

 extend vanilla but are not derived from the vanilla bean, yet these flavors are not disclosed to

 consumers as required and expected.


       A. Designation of Flavoring Ingredient on Ingredient List

           45.    That the Product contains such non-vanilla flavors is apparent from the ingredient

 list which designates “Natural Flavors” as the only flavoring ingredient.22

                   INGREDIENTS: ORGANIC SOY MILK (FILTERED WATER,
                   ORGANIC SOYBEANS), ORGANIC CANE SUGAR, CALCIUM
                   CARBONATE, NATURAL FLAVORS, SEA SALT, GELLAN
                   GUM, VITAMIN A PALMITATE, VITAMIN D2, RIBOFLAVIN
                   (VITAMIN B2), VITAMIN B12.

           46.    This conclusion is reached by analyzing the relevant regulations which control how

 ingredients are required to be designated. See 21 C.F.R. § 101.4(a)(1) (“designation of

 ingredients”).

           47.    Ingredients subject to standards of identity, like vanilla extract or vanilla flavoring,

 are required to “be listed by common or usual name.” See 21 C.F.R. § 101.4(a)(1).

           48.    The common or usual name of these exclusively vanilla ingredients are specifically

 provided by their standards of identity. See 21 C.F.R. § 169.175(b)(1) (“The specified name of the

 food is ‘Vanilla extract’ or ‘Extract of vanilla’.”); see also 21 C.F.R. § 169.177(b) (“The specified


 22
      Wegmans Organic Vanilla Soymilk.


                                                     11
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 12 of 24 PageID #: 12




 name of the food is ‘Vanilla flavoring.’”).

         49.   However, just because an ingredient list does not identify vanilla extract or vanilla

 flavoring does not mean the food lacks vanilla.

         50.   When a flavor is manufactured which contains some vanilla and other non-vanilla

 natural flavors, it is designated “natural flavor.” See 21 C.F.R. § 101.22(h)(1) (“Spice, natural

 flavor, and artificial flavor may be declared as ‘spice’, ‘natural flavor’, or ‘artificial flavor’, or any

 combination thereof, as the case may be.”).

         51.   The Product’s “natural flavor” is an ingredient designated in the trade as “Vanilla

 With Other Natural Flavor.”

         52.   A “WONF” flavor contains some flavor “from the product whose flavor is simulated

 and other natural flavor which simulates, resembles or reinforces the characterizing flavor.” See

 21 C.F.R. § 101.22(i)(1)(iii)

         53.    The correct labeling of a food containing a WONF flavor is described in 21 C.F.R.

 § 101.22(i)(1)(iii):

         If the food contains both a characterizing flavor from the product whose flavor is
         simulated and other natural flavor which simulates, resembles or reinforces the
         characterizing flavor, the food shall be labeled in accordance with the introductory
         text and paragraph (i)(1)(i) of this section and the name of the food shall be
         immediately followed by the words "with other natural flavor" in letters not less
         than one-half the height of the letters used in the name of the characterizing flavor.

         54.   For a food containing a non-vanilla WONF, i.e., Strawberry WONF, the front label

 has two possible flavor designations based on the amount of characterizing flavor from the product

 whose flavor is simulated.

         55.   In a food where the characterizing flavor is strawberry, if the amount of strawberries

 is insufficient to independently characterize the food and the food contains strawberry flavor and

 “other natural flavor” which simulates strawberries, the front label would be required to state



                                                    12
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 13 of 24 PageID #: 13




 “[Name of Characterizing Flavor] Flavored With Other Natural Flavor.” See 21 C.F.R. §

 101.22(i)(1)(iii) referring to “paragraph (i)(1)(i) of this section,” 21 C.F.R. § 101.22(i)(1)(i).

        56.    In a food where the characterizing flavor is strawberry, if the amount of strawberries

 is sufficient to independently characterize the food and the food contains “other natural flavor”

 which simulates strawberries, the front label would be required to state “[Name of Characterizing

 Flavor] With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii); see also 21 C.F.R. §

 101.22(i)(1) (“introductory text” describing a food containing “no artificial flavor which simulates,

 resembles or reinforces the characterizing flavor,” and none of the sub-paragraphs of 21 C.F.R. §

 101.22(i)(1) apply).


    B. Even if Product Label Included “With Other Natural Flavor,” It would Still be Misleading

        57.    This “Vanilla WONF” is used because it allows a company to use less real vanilla, a

 higher quality ingredient valued by consumers.

        58.    By adding “Other Natural Flavors” to a standardized exclusively vanilla ingredient

 – vanilla extract or vanilla flavoring – consumers are not receiving the same high quality and

 expensive ingredient and are unaccustomed to such a pairing.

        59.    The standards of identity for vanilla ingredients do not allow the addition of non-

 vanilla natural flavors.

        60.    For instance, vanilla extract may contain glycerin, propylene glycol, sugar, dextrose,

 corn sirup or vanillin. See 21 C.F.R. § 169.175(a)(1)-(5) (ingredients permitted for addition to

 vanilla extract); see also 21 C.F.R. § 169.180(a) (permitting “not more than 1 ounce of added

 vanillin” for “each unit of vanilla constituent, as defined in 169.3(c)” in the combination labeled

 “Vanilla-vanillin extract.”).

        61.    Had the Product’s label contained “With Other Natural Flavors,” consumers would



                                                   13
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 14 of 24 PageID #: 14




 be misled because such a description fails to specify how much of the Product’s flavor is from

 vanilla vis-à-vis non-vanilla flavors. Exhibit A, Letter from FDA to Ernie Molina, Warner-

 Jenkinson Company of California, January 17, 1980 (“the general principles of 21 CFR 102.5

 should apply” and proportions of each component should be disclosed, i.e., “contains 50% vanilla

 extract and 50% non-vanilla flavors” or otherwise disclose the proportions.).

        62.   A more accurate description of the flavor used in the Product can be determined after

 defendant supplies the flavor formula and composition to plaintiff in expedited discovery.

        63.   To the extent a food containing “Vanilla WONF” contains vanillin produced through

 a natural process, it would be deceptive to describe such a product through use of the “Other

 Natural Flavor” term because in the context of vanilla, vanillin has never been a “natural flavor.”




                                                 14
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 15 of 24 PageID #: 15




 IV. Products are Misleading Because They are Labeled and Named Similar to Other Products


    A. Products of Competitor and Defendant

        64.   The following is an example of the product of defendant and competitor.

                  Competitor Product                                      Product




                                                      INGREDIENTS: ORGANIC SOY
                                                      MILK     (FILTERED     WATER,
                                                      ORGANIC SOYBEANS), ORGANIC
                                                      CANE      SUGAR,      CALCIUM
                                                      CARBONATE,            NATURAL
                                                      FLAVORS, SEA SALT, GELLAN
  INGREDIENTS:          Purified    Water,   Organic GUM, VITAMIN A PALMITATE,
  Soybeans, Naturally Malted Organic Wheat and VITAMIN             D2,   RIBOFLAVIN
  Barley Extract, Vanilla Extract, Calcium Carbonate, (VITAMIN B2), VITAMIN B12.
  Kombu Seaweed, Sea Salt.

        65.   The competitor product lists “Vanilla Extract” on its ingredient list and does not

 indicate the presence of other flavors not derived from vanilla, as defendant’s Products do through


                                                 15
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 16 of 24 PageID #: 16




 the designation of “Natural Flavors.”


      B. Misleading to Have Identical or Similar Product Names Where There Are Significant
         Differences in Product Quality or Composition

         66.   Products are required to be identified and labeled in a way consistent with other

 products of similar composition. See 21 C.F.R. § 102.5(a) (“General principles.”) (“The name shall

 be uniform among all identical or similar products and may not be confusingly similar to the name

 of any other food that is not reasonably encompassed within the same name. Each class or subclass

 of food shall be given its own common or usual name that states, in clear terms, what it is in a way

 that distinguishes it from different foods.”).

         67.   This framework assures consumers will not be misled by the quality and components

 of similarly labeled products where one product contains a greater amount, type and/or proportion

 of a characterizing and valuable ingredient.

         68.   Where two products are identified by the same descriptive terms and noun such as

 “Vanilla Soymilk” and where the front label has no other modifications of these terms, consumers

 will be deceived into purchasing the lower quality product under the false impression that it

 contains the equivalent amount of said ingredients or components.

         69.   The competitor product and defendant’s Product are sold in close proximity to each

 other at defendant’s stores, and their identical names deceives consumers and plaintiff to expect

 that both products are identical in quality when the competitor product is of higher quality.


 V.      Conclusion

         70.   The source of a food’s flavor – from the characterizing food ingredient, a flavor

 derived from the characterizing ingredient, a natural source unrelated to the characterizing flavor

 or an artificial source – is material to consumers.



                                                  16
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 17 of 24 PageID #: 17




         71.   Defendant’s branding and packaging of the Product is designed to – and does –

 deceive, mislead, and defraud plaintiff and consumers.

         72.   Defendant sold more of the Product and at higher prices than it would have in the

 absence of this misconduct, resulting in additional profits at the expense of consumers like

 plaintiff.

         73.   The value of the Product that plaintiff purchased and consumed was materially less

 than its value as represented by defendant.

         74.   Had plaintiff and class members known the truth, they would not have bought the

 Product or would have paid less for them.

         75.   As a result of the false and misleading labeling, the Product is sold at a premium

 price, approximately no less than $2.29 per 1.89 L, excluding tax, compared to other similar

 products represented in a non-misleading way.

                                        Jurisdiction and Venue


         76.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

 of 2005 or “CAFA”).

         77.   Under CAFA, district courts have “original federal jurisdiction over class actions

 involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

 diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

         78.   Plaintiff Glennette Miller is a citizen of Virginia.

         79.   Defendant is a New York corporation with a principal place of business in Rochester,

 Monroe County, New York and is a citizen of New York.

         80.   This court has personal jurisdiction over defendant because it conducts and transacts

 business, contracts to supply and supplies goods within New York.



                                                   17
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 18 of 24 PageID #: 18




           81.    Venue is proper in this judicial district because defendant is an entity with the

 capacity to sue and be sued in its common name under applicable law and is deemed to reside in

 this judicial district because defendant is subject to the court’s personal jurisdiction in this State

 with respect to this action. See 28 U.S.C. § 1391(b)(1); see also 28 U.S.C. § 1391(c)(2).

           82.    Because New York State has more than one judicial district and defendant is a

 corporation subject to personal jurisdiction in this State at the time this action is filed, defendant

 is deemed to reside in this district because its contacts are sufficient to subject it to personal

 jurisdiction if this district were a separate State, due to the presence of its store at 21 Flushing Ave,

 Kings County, Brooklyn, New York 11205.23 See 28 U.S.C. § 1391(d).

           83.    Venue is further supported because many class members reside in this District.

                                                    Parties

           84.    Plaintiff Glennette Miller is a citizen of Chesapeake, Chesapeake City County,

 Virginia.

           85.    Defendant Wegmans Food Markets, Inc. is a New York corporation with a principal

 place of business in Rochester, New York, Monroe County.

           86.    During the relevant statutes of limitations, plaintiff purchased the Product within her

 district and/or State for personal consumption and/or use in reliance on the representations the

 Product’s vanilla taste was only from real vanilla.

           87.    Plaintiff bought the Product because she liked the product type for its intended use

 and expected the vanilla flavor to only come from real vanilla beans because the front label lacked

 any reference to the Product being “flavored” nor indicated the presence of other compounds which

 resembled, simulated and extended any actual vanilla it contained.



 23
      Wegmans Brooklyn Store.


                                                     18
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 19 of 24 PageID #: 19




         88.   Plaintiff would buy the Product again if assured its vanilla taste was only from real

 vanilla and did not come from non-vanilla sources.

                                          Class Allegations


         89.   The class will consist of all purchasers of the Product in New York and Rhode Island

 during the applicable statutes of limitations.

         90.   Common questions of law or fact predominate and include whether defendant’s

 representations were and are misleading and if plaintiff and class members are entitled to damages.

         91.   Plaintiff's claims and basis for relief are typical to other members because all were

 subjected to the same unfair and deceptive representations and actions.

         92.   Plaintiff is an adequate representatives because her interests do not conflict with

 other members.

         93.   No individual inquiry is necessary since the focus is only on defendant’s practices

 and the class is definable and ascertainable.

         94.   Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest relative to the scope of the harm.

         95.   Plaintiff's counsel is competent and experienced in complex class action litigation

 and intends to adequately and fairly protect class members’ interests.

         96.   Plaintiff seeks class-wide injunctive relief because the practices continue.

                           New York General Business Law (“GBL”), §§ 349 & 350
                                     (Consumer Protection Statutes)

         97.   Plaintiff incorporates by reference all preceding paragraphs.

         98.   Plaintiff and class members desired to purchase and consume products which were

 as described and marketed by defendant and expected by reasonable consumers, given the product

 type.


                                                  19
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 20 of 24 PageID #: 20




        99.    Defendant’s acts and omissions are not unique to the parties and have a broader

 impact on the public.

        100. Defendant misrepresented the substantive, quality, compositional, organoleptic

 and/or nutritional attributes of the Product.

        101. The amount and proportion of the characterizing component, vanilla, has a material

 bearing on price or consumer acceptance of the Products because consumers are willing to pay

 more for such Products.

        102. Plaintiff relied on the statements, omissions and representations of defendant, and

 defendant knew or should have known the falsity of same.

        103. Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

                                         Negligent Misrepresentation

        104. Plaintiff incorporates by reference all preceding paragraphs.

        105. Defendant misrepresented the substantive, quality, compositional, organoleptic

 and/or nutritional attributes of the Product.

        106. The amount and proportion of the characterizing component, vanilla, has a material

 bearing on price or consumer acceptance of the Products because consumers are willing to pay

 more for such Products.

        107. Defendant had a duty to disclose and/or provide non-deceptive marketing of the

 Product and knew or should have known same were false or misleading.

        108. This duty is based on defendant’s position as an entity which has held itself out as

 having special knowledge and experience in the production, service and/or sale of the product type.

        109. The representations took advantage of consumers’ cognitive shortcuts made at the




                                                 20
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 21 of 24 PageID #: 21




 point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

        110. Plaintiff and class members reasonably and justifiably relied on these negligent

 misrepresentations and omissions, which served to induce and did induce, the purchase of the

 Product.

        111. Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        112. Plaintiff incorporates by reference all preceding paragraphs.

        113. The Product was manufactured, labeled and sold by defendant and warranted to

 plaintiff and class members that they possessed substantive, functional, nutritional, qualitative,

 compositional, organoleptic, sensory, physical and other attributes which they did not.

        114. The amount and proportion of the characterizing component, vanilla, has a material

 bearing on price or consumer acceptance of the Products because consumers are willing to pay

 more for such Products.

        115. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

 marketing of the Product.

        116. This duty is based, in part, on defendant’s position as one of the most recognized

 companies in the nation in this sector.

        117. Plaintiff provided or will provide notice to defendant, its agents, representatives,

 retailers and their employees.

        118. Defendant received notice and should have been aware of these misrepresentations

 due to numerous complaints by consumers to its main office over the past several years regarding

 the Product, of the type described here.



                                                  21
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 22 of 24 PageID #: 22




        119. The Product did not conform to its affirmations of fact and promises due to

 defendant’s actions and were not merchantable.

        120. Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

                                                 Fraud


        121. Plaintiff incorporates by reference all preceding paragraphs.

        122. The amount and proportion of the characterizing component, vanilla, has a material

 bearing on price or consumer acceptance of the Products because consumers are willing to pay

 more for such Products.

        123. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

 Product on the front labels, when it knew its statements were neither true nor accurate.

        124. Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

                                            Unjust Enrichment

        125. Plaintiff incorporates by reference all preceding paragraphs.

        126. Defendant obtained benefits and monies because the Product was not as represented

 and expected, to the detriment and impoverishment of plaintiff and class members, who seek

 restitution and disgorgement of inequitably obtained profits.

                                  Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying plaintiff as representative and the

        undersigned as counsel for the class;



                                                   22
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 23 of 24 PageID #: 23




    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

    3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

    4. Awarding monetary damages and interest pursuant to the common law and other statutory

       claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

    6. Other and further relief as the Court deems just and proper.

 Dated: April 6, 2020
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               505 Northern Blvd Ste 311
                                                               Great Neck NY 11021-5101
                                                               Tel: (516) 303-0552
                                                               Fax: (516) 234-7800
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056

                                                               Reese LLP
                                                               Michael R. Reese
                                                               100 W 93rd St Fl 16
                                                               New York NY 10025-7524
                                                               Telephone: (212) 643-0500
                                                               Fax: (212) 253-4272
                                                               mreese@reesellp.com




                                               23
Case 1:20-cv-01703-RJD-RER Document 1 Filed 04/06/20 Page 24 of 24 PageID #: 24




 1:20-cv-01703
 United States District Court
 Eastern District of New York

 Glennette Miller, individually and on behalf of all others similarly situated,


                                          Plaintiff,


          - against -


 Wegmans Food Markets, Inc.,


                                           Defendant




                                             Complaint



                        Sheehan & Associates, P.C.
                         505 Northern Blvd Ste 311
                          Great Neck NY 11021-5101
                             Tel: (516) 303-0552
                             Fax: (516) 234-7800




 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: April 6, 2020
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
